Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Male Age 45 Standard Nonsmoker Percent of Account Cost of End of Year Beginning of the Premium Expense Value Insurance Investment Accumulated Year Year AV Premium Expense Policy Fee Charge Charge Charge Income Value 1 2 3 4 5 End of year 5 cash surrender value minus 4,502.50 Surrender charge for a 45 year old male nonsmoker is $18.01 per 1000 of face amount (18.01 x 250 4,502.50) Male Age 45 Standard Nonsmoker Percent of Account Cost of End of Year Beginning of the Premium Expense Value Insurance Investment Accumulated Year Year AV Premium Expense Policy Fee Charge Charge Charge Income Value 1 2 3 4 5 End of year 5 cash surrender value minus 3,755.00 Surrender charge for a 45 year old male nonsmoker is $15.02 per 1000 of face amount (15.02 x 250 3,755.00)
